 



EXHIBIT 10.3.2

Execution Copy

Communications Consultants, Inc.
2300 Carillon Point
Kirkland, Washington 98033

December 17, 2002

XO Communications, Inc.
11111 Sunset Hills Road
Reston, Virginia 20910

Eagle River Investments, L.L.C.
2300 Carillon Point
Kirkland, Washington 98033

Ladies and Gentlemen:

     This letter is in reference to the Employment Agreement, dated December 15,
1997, among R. Gerard Salemme (“Employee”), Communications Consultants, Inc.
(“Employer”) and Eagle River Investments, L.L.C., as guarantor (“Eagle River”),
as amended by the Amendment to Employment Agreement dated December 17, 2002,
among Employee, Employer and Eagle River (as amended, the “Employment
Agreement”).

     1.     Retention of Employer and Employee. Each of XO Communications, Inc.
(“XO”) and Eagle River acknowledge that they have retained Employer to provide
regulatory and legislative affairs services.

     XO agrees and acknowledges that, during the term of this letter agreement,
it shall appoint Employee as the Senior Vice President, Regulatory and
Legislative Affairs of XO and certain of its subsidiaries and affiliates.
Employee agrees and acknowledges that he shall have no right to participate in,
and shall not be a participant of, the XO Communications, Inc. Employee
Retention and Bonus Plan, notwithstanding anything to the contrary set forth in
such plan.

     Employer agrees that, during the term of this letter agreement, unless
Employer designates such other employee that is acceptable to XO and Eagle River
in their discretion, it shall cause Employee to (a) devote substantially all of
Employee’s business time, attention and energies to the performance of his
duties and functions on behalf of XO and Eagle River (or their respective
affiliates including ICO Global Communications (Holdings) Limited) and shall not
be engaged in any other substantial business activity for gain, profit or other
pecuniary advantage during the term of this letter agreement, and (b) Employee
shall faithfully, loyally and diligently perform his assigned duties and
functions and shall not engage in any activities whatsoever which conflict with
Employer’s obligations to XO and Eagle River . XO and Eagle River each agree
that the allocation of Employee’s business time, attention and energies shall be
as follows: 82% to XO (the “XO Allocation”); and 18% to Eagle River (the “Eagle
River Allocation”).

 



--------------------------------------------------------------------------------



 



     2.     Duties of XO. The parties acknowledge that Employee is designated as
an employee under XO’s payroll system, and that XO shall makes the following
payments to or on behalf of Employer and Employee:



  (a)   all compensation due to Employee under the Employment Agreement;     (b)
  all amounts due to applicable taxing authorities with respect to withholdings
for taxes and social security and Medicare contributions, including any and all
employer contribution amounts with respect thereto;     (c)   amounts with
respect to travel and entertainment expenses incurred by Employee, subject and
pursuant to XO’s standard policy applicable to all XO employees;     (d)  
amounts with respect to employee benefit programs, pursuant to XO’s standard
benefits package available to employees of XO, which Employer and Employee
hereby agree and acknowledge satisfy in full all obligations of Employer to
provide benefits to Employee under the Employment Agreement; and     (e)  
rents, taxes and licenses and other business-related expenditures.

     3.     Reimbursement of Expenses. Eagle River agrees that, on an annual
basis promptly upon receipt of an invoice from XO, it shall reimburse XO an
amount equal to the Eagle River Allocation, multiplied by Employer’s Total
Expenses for such applicable year. Eagle River further agrees that, upon the
execution of this letter agreement, (a) it shall pay to XO to sum of $142,825,
which represents Teledesic Corporation’s share of Employer’s expenses for 2001
(XO Invoice 104, dated September 13, 2002), and (b) it shall pay to XO the sum
of $140,000, which represents an advance payment for Employer’s Total Expenses
estimated for 2002.

     With respect to the applicable share of Employer’s Total Expenses of Eagle
River for 2002, XO shall apply all applicable advance payments received by it
against amounts due XO by Eagle River pursuant to the above provisions. XO shall
invoice Eagle River for its share of Employer’s Total Expenses in excess of such
advances and shall reimburse Eagle River for the amounts of such advances that
exceed its share of Employer’s Total Expenses.

     For purposes of this letter agreement, Employer’s Total Expenses shall mean
the total deductions of Employer as set forth on Form 1120, U.S. Corporation
Income Tax Return, for Employer, as adjusted to take into account all amounts
set forth on Schedule M-1 thereof, if any. Without limiting the foregoing, Total
Expenses shall include all amounts paid by XO as specified in Section 2.

     4.     Term. The term of this letter agreement shall commence as of the
date set forth above and shall expire on the earlier of the termination of the
Employment Agreement in accordance with its terms or November 1, 2003; provided,
however, the obligations of the parties under Section 3 above shall survive
until satisfied in full.

     5.     Entire Agreement. This letter agreement contains the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or understandings with
respect thereto. The terms of this letter agreement shall not be amended,
modified or supplemented without the prior written consent of each party hereto.

     6.     Severability. If any term, covenant, condition or provision of this
letter agreement or the application thereof to any person or circumstance shall,
at any time, or to

 



--------------------------------------------------------------------------------



 



any extent, be determined invalid or unenforceable, the remaining provisions
hereof shall not be affected thereby and shall be deemed valid and fully
enforceable to the extent permitted by law.

     7.     Governing Law. This letter agreement is made and shall be construed
and performed under the laws of the State of Washington.

     8.     Waiver of Agreement. The waiver of a breach of any provision of this
letter agreement by a party hereto shall not operate or be construed as a waiver
by such party of any subsequent breach by the other party.

     9     Captions. The captions and headings of the paragraphs of this letter
agreement are for convenience and reference only and are not to be used to
interpret or define the provisions hereof.

     10.     Assignment and Successors. The rights and obligations of each party
under this letter agreement shall inure to the benefit of and be binding upon
the successors and assigns of such party.

[Remainder of page left blank intentionally]

 



--------------------------------------------------------------------------------



 



     Please indicate your agreement and acknowledgement with the terms of this
letter agreement by signing below.

      Yours very truly,     Communications Consultants, Inc.     By   /s/ R.
Gerard Salemme             
   Its   President                                

Agreed and acknowledged as of the date first set forth above:

XO Communications, Inc.

  By   /s/ Daniel F. Akerson             
    Its   Chief Executive Officer          Eagle River Investments, L.L.C  
By   /s/ Mary L. Pund             
    Its   Vice President                                 /s/ R. Gerard
Salemme            
R. Gerard Salemme

 